COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Athey and Chaney


              DONTAY MILSAP
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0794-21-1                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                                  MAY 10, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                              Michelle J. Atkins, Judge

                               (J. Barry McCracken, Assistant Public Defender, on briefs), for
                               appellant. Appellant submitting on briefs.

                               (Jason S. Miyares, Attorney General; Craig W. Stallard, Senior
                               Assistant Attorney General, on brief), for appellee. Appellee
                               submitting on brief.


                     Dontay Milsap was convicted in a bench trial of burglary in violation of Code § 18.2-91.

              He argues on appeal that the indictment was defective because it failed to state a valid offense.

              Additionally, he contends that there was a fatal variance between the offense charged and the

              evidence presented at trial. For the following reasons, we hold there was a fatal variance and

              reverse the appellant’s conviction. Accordingly, we do not address the appellant’s claim that the

              indictment was defective.1




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Because we do not reach the appellant’s claim that the indictment was defective, we
              also do not consider the Commonwealth’s related argument that the appellant waived the claim
              by failing to raise it with specificity in the trial court. See, e.g., Commonwealth v. Swann, 290
              Va. 194, 196 (2015) (recognizing that appellate courts decide cases on the “best and narrowest
              grounds”).
                                         I. BACKGROUND2

          At about 5:00 a.m. on October 18, 2020, Tamara Foster awoke to find the appellant in her

bed beating her in the head. After Foster ran to her adjacent bathroom, the appellant broke a

panel in the bathroom door in an effort to gain entry. Foster left the bathroom and tried to calm

the appellant. She smelled beer on him and believed he was intoxicated. Foster sat with him in

her living room until he fell asleep. Then she ran to her cousin’s nearby residence and called the

police.

          Officer J.A. Plaza of the Norfolk Police Department responded to Foster’s call regarding

the incident. At trial, he described Foster as “trembling” and “visibly upset.” She had swollen

eyes and scratches on her neck or face. Plaza observed that Foster’s bed was “in disarray” and

there was blood on the pillow. A window in the living room was broken, and most of the glass

was inside on the couch, along with a pole or other “kind of instrument.”

          The appellant had left his wallet at Foster’s residence, and Officer Plaza arrested him

when he returned to get it. Although the appellant had told Foster earlier that morning that he

had broken the window, he told Plaza he did not break it. Instead, he said Foster had let him into

her apartment. He admitted damaging the bathroom door but denied injuring Foster. The

appellant said that he and Foster were “in a relationship” and he had lived with her in the past but

was currently homeless.

          Foster testified at trial that she had previously given the appellant a key to her apartment

so he could take a shower. She also said that he sometimes stayed overnight. Foster admitted

having sexual relations with him but claimed they were not “in a relationship.” She said that the



          2
         In accordance with familiar principles of appellate review, the facts are recited in the
light most favorable to the Commonwealth, as the prevailing party at trial. See Sarka v.
Commonwealth, 73 Va. App. 56, 59 (2021); Clanton v. Commonwealth, 53 Va. App. 561, 564
(2009) (en banc).
                                               -2-
appellant and his father had been at her apartment on the afternoon of the previous day. They

were playing dominoes and drinking beer, but they left after the appellant pushed her and she

asked him to return her key. Foster said her doors were locked and the windows “intact” when

she went to bed about midnight.

       The indictment returned by the grand jury stated:

               On or about October 18, 2020, in the City of Norfolk, Dontay
               Milsap did feloniously enter in the daytime the dwelling house or
               an adjoining occupied outhouse of Tamara Foster, with intent to
               commit larceny a [sic] or [a] felony [arson offense] in violation of
               §18.2-77, §18.2-79 or §18.2-80.

               Va. Code §18.2-91.

       At the close of the Commonwealth’s case at trial and again after the appellant presented

his case, he made a motion to strike the evidence. He contended in part that the evidence failed

to prove he entered the property with an intent to commit any of the larceny or arson offenses

listed in the indictment. The trial court acknowledged that Code § 18.2-91 was “much longer

than the indictment,” but it ruled that the indictment nonetheless provided “notice that [the

charge was] under [Code §] 18.2-91 for burglary.” On that basis, the court denied the motions

and convicted the appellant of burglary. He was sentenced to three years of incarceration with

two years suspended.

                                         II. ANALYSIS

       The appellant’s indictment charged him with violating Code § 18.2-91 by entering

Foster’s dwelling in the daytime with intent to commit larceny or a felony related to arson. He

argues that his conviction must be reversed because there is a fatal variance between the

indictment and the evidence presented at trial. Specifically, he contends that the evidence did

not show he entered with the intent to commit larceny or arson.




                                               -3-
       The Commonwealth concedes that the appellant’s conviction should be reversed because

there is a fatal variance. “Such admissions embody the ethical duties expected of a legal

advocate for the Commonwealth and are held in high esteem.” Joseph v. Commonwealth, 64

Va. App. 332, 336 n.2 (2015). “Concessions of legal error, however, do not relieve the appellate

court of its responsibility to perform its judicial function. While such concessions are entitled to

great weight, they do not remove the Court’s obligation to conduct its own review.” Id.; see

Copeland v. Commonwealth, 52 Va. App. 529, 531-32 & n.3 (2008). The legal issue before us

presents a mixed question of fact and law and is reviewed de novo. See Dunaway v.

Commonwealth, 52 Va. App. 281, 299 (2008).

       The purpose of an indictment is to give an accused written notice of “the nature and cause

of the accusation against him.” Scott v. Commonwealth, 49 Va. App. 68, 73 (2006) (quoting

Hairston v. Commonwealth, 2 Va. App. 211, 213 (1986)). A variance occurs when the

indictment differs from the proof at trial, but not every variance is fatal. See Code § 19.2-226

(listing defects that do not invalidate an indictment); Purvy v. Commonwealth, 59 Va. App. 260,

266 (2011) (noting that a variance is not fatal if it “does not undermine the integrity of the trial”).

“[A] fatal variance occurs where the indictment charges a wholly different offense than the one

proved . . . .” Purvy, 59 Va. App. at 266-67.

       This Court’s decision in Purvy is instructive. In Purvy, the defendant was charged with

failing to register or reregister as a violent sex offender but was convicted for knowingly

providing materially false information on his reregistration forms. Id. at 264, 267. Both crimes

came under Code § 18.2-472.1(B) but were separate offenses having “different fact patterns

[and] dissimilar legal elements.” Id. at 268. Generally, “an indictment citing a criminal statute

incorporates its contents by reference.” Id. This principle did not apply in Purvy because the




                                                 -4-
indictment included additional language that narrowed the scope of the crime charged from the

broader statutory reference. Id. at 268-69. Accordingly, a fatal variance existed. Id. at 269.

       Code § 18.2-91 provides in part that a person is guilty of statutory burglary if he

“commits any of the acts mentioned in § 18.2-89 or § 18.2-90 with intent to commit assault and

battery,” but the appellant was specifically charged with entering with intent to commit larceny

or an arson-related crime. The scope of Code § 18.2-91 was narrowed by both the specific

reference to the intent to commit larceny or arson and the omission of any reference to the intent

to commit assault and battery. The stated intent in the indictment described the offense and had

to be proved. See Vincent v. Commonwealth, 276 Va. 648, 652 (2008) (reversing a conviction

for violating Code § 18.2-91 because intent was a required element of the offense and was not

proved). Consequently, the offense had to be proved as charged. See Mitchell v.

Commonwealth, 141 Va. 541, 560 (1925). There was no proof here, however, that the appellant

intended to commit larceny or arson when he broke into Foster’s residence.3

       “[A] variance is fatal . . . when the proof is different [from] and irrelevant to the crime

defined in the indictment and is, therefore, insufficient to prove the commission of the crime

charged.” Scott, 49 Va. App. at 73 (second and third alterations in original) (quoting Griffin v.

Commonwealth, 13 Va. App. 409, 411 (1991)). Because a fatal variance existed in the




       3
           The appellant was convicted in general district court of assault and battery of Foster.
                                               -5-
appellant’s case, his conviction must be reversed and the indictment dismissed.4 See Gardner v.

Commonwealth, 262 Va. 18, 25 (2001) (vacating the defendant’s conviction and dismissing the

indictment because a fatal variance existed between the indictment and the evidence); Scott, 49

Va. App. at 76-77 (reversing the defendant’s burglary conviction under Code § 18.2-91 and

dismissing the indictment because although he was charged with “entering in the nighttime,” the

evidence showed that he entered in the daytime and he was convicted of “breaking and entering

anytime,” an offense not charged in the indictment).

                                      III. CONCLUSION

       We hold that there is a fatal variance between the indictment and the evidence presented

at trial. Accordingly, we reverse the appellant’s conviction and dismiss the indictment.

                                                                         Reversed and dismissed.




       4
          We take no position regarding whether the appellant may be retried under a new
indictment charging burglary based on an intent to commit assault and battery, an issue not
raised by the parties. See generally Code § 19.2-293 (permitting reprosecution following an
acquittal based on a fatal variance under certain circumstances); Montana v. Hall, 481 U.S. 400,
404 (1987) (per curiam) (addressing the circumstances under which the U.S. Constitution
“permits retrial after a conviction is reversed because of a defect in the charging instrument”);
Purvy, 59 Va. App. at 269-71, 273-74 (reversing a conviction due to a fatal variance but
resolving the appellant’s challenge to the sufficiency of the evidence to prove the unindicted
offenses in favor of the Commonwealth and holding under those circumstances that retrial on a
new, corrected indictment would not constitute double jeopardy).
                                                 -6-